This is a statutory ejectment suit in Code form 32 (page 510, Code 1923), by Minnie L. Bellamy against William G. Pitts and others to recover possession of certain land therein described in Russell county, Ala. The defendants plead general issue, not guilty, with leave to give in evidence any matter of legal special defense. The jury returned a verdict in favor of the defendants, and this appeal is prosecuted by the plaintiff from a judgment of the court based on that verdict. The defendants requested in writing, and the court gave, the general affirmative charge with hypothesis in their favor, and this is assigned as error. Other alleged errors are assigned, but this is practically the only one argued and insisted upon by appellant.
The land involved in this suit was the property of S.C. Lindsay. He owned and was in possession of it in 1859, and on March 12, 1859, by deed properly executed and duly recorded by him, he conveyed it to William C. Bellamy. Frances H. Bellamy, mentioned therein, is the wife of William C. Bellamy and daughter of S.C. Lindsay, and Frances H. Bellamy died on June 14, 1915, leaving one heir (child) Minnie L. Bellamy, the plaintiff. This conveyance of Lindsay to Bellamy appears in full in the report of the case, as its interpretation is necessary to a proper decision of the matters in dispute.
This deed of S.C. Lindsay to William C. Bellamy is without the operation of the statute (section 6912, Code of 1923), which is the same as section 1306, Code 1852; and it conforms to, and is controlled by, the statute (section 1307 of the Code of 1852), which is the same as section 6913, Code of 1923. This statute (section 1307, Code of 1852) reads:
"Nothing in the preceding section contained shall prevent the conveyance of real or personal property, or the issues, rents, and profits thereof, to another, in trust for the use of the grantor, or of a third person, or his family, or for any other lawful purpose; but in such case the legal title vests in the trustee."
S.C. Lindsay by this deed conveyed real estate to another (William C. Bellamy), in trust for the sole and separate use of a third person (Frances H. Bellamy) during her natural life, with direction to convey these premises or other property acquired by virtue of the trust "to the children of said Frances H. Bellamy living at the time of her death." The trustee was charged with remaining the repository of the title until the death of Frances H. Bellamy. This conveyance under the statute (section 1307, Code 1852) vested the legal title in the trustee to the property. The grantor or trustor, Lindsay, evidently so intended to vest the legal title in the trustee, for in express words therein he authorized him, with the written consent of Frances Bellamy, to sell the property and execute legal title therefor to the purchaser. And this conveyance states that the trustee shall convey, upon the death of Frances H. Bellamy, the aforegranted premises or the property acquired under or by virtue of the trusts herein created to the children of Frances H. Bellamy living at the time of her death. This clearly evidences that he intended for the trustee to be vested with the fee-simple title to the property described in the conveyance. The trustee could not exercise the power conferred on him by the conveyance to sell and convey the legal title to the property to the purchaser, unless the trustee held the legal title. So we must hold this conveyance vests the legal title to the property in the trustee, which he holds in trust. Strikingly similar conveyances were so construed by this court, one in Robinson v. Pierce, 24 So. 984, 118 Ala. 273, 45 L.R.A. 66, 72 Am. St. Rep. 160; and the other in Coker v. Hughes, 87 So. 321,205 Ala. 344. This construction of this conveyance is sustained also by Dallas Compress Co. v. Smith, 67 So. 289, 190 Ala. 423; Smith v. Dallas Compress Co., 70 So. 662, 195 Ala. 534; *Page 470 
Veitch v. Woodward Iron Co., 76 So. 124, 200 Ala. 358, and authorities cited therein.
After the execution and delivery of the foregoing deed, the trustor, S.C. Lindsay, purchased from one Foster for $3,000 a house and lot of seven acres, and an adjoining tract of 40 acres, and had Foster to convey it direct to his said daughter, Frances Bellamy. She and her husband went into possession of it. There was evidence that the possession of the land in this suit was then delivered to S.C. Lindsay. S.C. Lindsay died testate in 1879. His will was duly probated. R. E. Lindsay, his son, was named, and duly qualified, as executor, and entered into possession of the land sued for under a deed dated October 24, 1881, executed and delivered by William C. Bellamy, trustee, etc., and Frances H. Bellamy to R. E. Lindsay as executor of S.C. Lindsay, deceased. This deed appears in full in the report of the case. This deed on its face shows a breach of the trust under which William C. Bellamy held the legal title. This conveyance was not made for the purpose of reinvesting the proceeds in the name of the trustee. The consideration mentioned went to Frances Bellamy, and not to the trustee. The conveyance as made conformed in form to the requirements of the authority to sell, stated in the trust deed. Frances H. Bellamy gave her written consent to an application for the sale by expressions in the deed, and by signing it. This deed conveyed the legal title to the property in this suit to the executor of the estate of S.C. Lindsay, deceased. He, as executor, sold it under the power and authority of the will of decedent, and the purchaser paid $3,000 for it. Deed was made by the executor to the purchaser. The $3,000 were divided by the executor among the devisees, and Frances Bellamy was one, receiving her part thereof. The purchaser of this land at that sale on February 12, 1883, and those claiming under him by bona fide purchase, including the defendants, were in actual adverse possession of this land continuously under deeds conveying it to them by the different vendors from February 12, 1883, until this suit was commenced May 30, 1925, claiming the title to it in fee simple. William C. Bellamy, the trustee, died June 3, 1892.
This court in Robinson v. Pierce et al., 24 So. 991, 118 Ala. 301, 45 L.R.A. 66, 72 Am. St. Rep. 160, wrote:
"The trustee is the embodiment, so to speak, of the cestui que trust. Through him, they are parties to the deed. They are separate from him, and can assail his acts, only in equity. If recitals showing a breach are conclusive, as a corollary, they are conclusive when they show conformity, thus excluding, in the latter case, all redress.
"A purchaser from a trustee, in contravention of the trust, in no sense, becomes thereby an express trustee. He becomes a trustee in invitum, by construction of law. He is a constructive trustee. He holds actually in his own right, and in hostility to the world; but a court of equity, as Judge Story puts it, will 'force a trust upon his conscience,' and compel him to perform it or answer for its fruits. 2 Story Eq. Jur. § 1257; 2 Washburn Real Prop. marg. p. 177, § 21; Hill on Trustees, marg. p. 144; 1 Perry on Trusts, §§ 217, 241; 2 Pom. Eq. § 1048; Smyth v. Oliver, 31 Ala. 39."
This vendee, executor of the estate of Lindsay, deceased, from the trustee, Bellamy, and the subvendees of this land, including the defendants, with knowledge of the trust deed and in contravention of the trust, would secure by the respective conveyances the legal title to this land; but each with such knowledge became a trustee in invitum of the property by operation of law; and the beneficiaries under the trust deed could enforce their equitable rights to it through a court of equity, if seasonably commenced by proper application after the breach of the trust occurs, and the beneficiary has notice thereof.
In Smith v. Dallas Compress Co., 70 So. 664, 195 Ala. 538, this court wrote:
"When the trustee violated the trust by conveying the trust estate to Ikelheimer, the express trust then and theretofore existing under the antenuptial contract was terminated, and a constructive trust, created by implication of law, came into existence, succeeding the direct, express trust thus terminated. The purchaser from the trustee with knowledge of the breach of the express trust wrought by the conveyance made to him by the trustee became by construction of law a trustee. While as between the cestui que trust and the trustee of the direct, express trust no length of time will bar the beneficiary from his remedy, such exemption from the effect of the lapse of time does not apply to a constructive trust that is brought into existence by implication of law when the trustee of a direct trust conveys the trust estate to a purchaser with notice of its trust character, and thereby imposes upon the purchaser the character of a constructive trustee."
And this court in that case (Smith v. Dallas, etc., Co., 70 So. 664, 195 Ala. 539) stated:
"It has been long settled in this state, whatever may be the rule elsewhere prevailing, that a constructive trust thus created may be barred by the lapse of time."
The plaintiff in this cause was born April 20, 1856. She was more than 21 years of age when Bellamy, as trustee, and her mother executed that deed to the executor of the estate of S.C. Lindsay on October 24, 1881. It is admitted that she "knew of the execution of the said deed of 1881 at the time it was made." The legal title to this property passed by deed from Bellamy as trustee and Frances Bellamy to the executor of the estate of Lindsay, deceased. The remedy of the plaintiff is not by ejectment. She has not the legal title to the property. It is in the defendants. Her remedy was alone in equity by proper application seasonably filed after notice of breach of the trust, the execution of *Page 471 
the deed by the trustee in 1881 to the executor, to intercept the legal title to the property, and have her equitable rights fastened on it. Authorities supra.
In Dallas Compress Co. v. Smith, 67 So. 289, 190 Ala. 423, this court wrote:
"In Robinson v. Pierce, a trustee, having the entire estate in trust to preserve an equitable separate estate for life with power to sell the fee, and hence with power to bar the remainder limited over by the deed of trust, by deed executed in fraud of the trust, conveyed full legal title; his grantee thereby acceding to the entire legal estate in fee. It was held that the remaindermen had immediately an equitable cause of action which their duty to the grantee required them to assert within a reasonable time."
Under the evidence the plaintiff did not have the legal title to the property sued for and the right to the possession of it. The legal title to the property was in the defendants. Hence she must fail in this ejectment suit. Coker v. Hughes,87 So. 321, 205 Ala. 344.
It results that the court properly gave the general affirmative charge with hypothesis in favor of the defendants, which they requested in writing. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.